[Cite as State v. Banks, 2013-Ohio-649.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                SENECA COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                             CASE NO. 13-12-18

        v.

GEOFFREY M. BANKS,                                      OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Seneca County Common Pleas Court
                            Trial Court No. 11-CR-0234

                   Judgment Affirmed in Part and Reversed in Part

                           Date of Decision: February 25, 2013




APPEARANCES:

        Kent D. Nord for Appellant

        Derek W. DeVine for Appellee
Case No. 13-12-18


ROGERS, J.

       {¶1} Defendant-Appellant, Geoffrey Banks, appeals the judgment of the

Court of Common Pleas of Seneca County convicting him of three counts of

aggravated trafficking in drugs and sentencing him to three consecutive sentences

of five years for an aggregate prison term of 15 years. On appeal, Banks argues

that the trial court erred by: (1) improperly imposing consecutive sentences; (2)

referring to the incorrect statutory sections when orally imposing his mandatory

sentences; (3) handing down convictions that were against the manifest weight of

the evidence; (4) reaching a finding of aggravating circumstance that was against

the manifest weight of the evidence; and (5) allowing the State to refer to his

involvement in drug activities during closing argument. Banks also contends that

he was deprived of the effective assistance of counsel. For the reasons that follow,

we affirm in part and reverse in part the trial court’s judgment.

       {¶2} On October 20, 2011, the Seneca County Grand Jury indicted Banks

on three counts of aggravated trafficking in drugs in violation of R.C.

2925.03(A)(1), a felony of the second degree.            Each count included two

specifications. The first specification related to the amount of the drugs involved

and the second alleged that each count occurred within the vicinity of a school.

       {¶3} The indictment arose from Banks’ alleged sale of oxycodone to a

confidential informant on three different occasions. Two of the counts were


                                         -2-
Case No. 13-12-18


alleged to have occurred in Banks’ house at 449 South Jefferson Street in Tiffin,

Ohio while the other count was alleged to have occurred at 73 Melmore Street,

Tiffin, Ohio, which is a convenience store. The sales purportedly occurred on

April 14, 2010, April 25, 2010, and May 6, 2010.

       {¶4} The jury trial of this matter commenced on March 12, 2012 and ended

on March 14, 2012. Detective Donald Joseph, of the Seneca County Sheriff’s

Office and the Metrich Drug Task Force, first testified as to his involvement in the

controlled buys that led to the indictment. He indicated that on April 14, 2010,

Craig Fell, a confidential informant, called Metrich and said that he could arrange

the purchase of oxycodone drugs from Banks. Fell then traveled to the task

force’s office, where Detective Joseph and other members of the task force,

pursuant to its protocols, searched Fell and his car for illegal drugs. The search

produced no drugs. Detective Joseph also placed recording equipment on Fell,

which allowed him to hear all of Fell’s interactions.

       {¶5} Detective Joseph testified that he set up surveillance outside of 449

South Jefferson Street that allowed him to observe Fell enter the residence. Once

Fell was inside, Detective Joseph said that he heard Fell discuss the markings on

the oxycodone pills with an unidentified male voice.        Detective Joseph then

observed Fell leave the residence and travel to another location where Fell handed




                                         -3-
Case No. 13-12-18


over 34 pills of oxycodone to the task force. Detective Joseph also searched Fell

for other contraband and found nothing.

       {¶6} After discussing the events of April 14, 2010, Detective Joseph

authenticated several of the State’s exhibits, including the following:

       (1) A bag containing the pills that Fell turned over;

       (2) A document containing the results of chemical tests run on the

       pills;

       (3) The audio recordings of the controlled buy and telephone calls

       between Fell and Banks; and

       (4) The photograph line-up in which Fell identified Banks as the

       seller of the pills he purchased.

       {¶7} Detective Joseph then testified that essentially the same process and

events occurred on April 25, 2010. Detective Joseph observed Fell drive his car to

449 South Jefferson Street. Banks walked outside and met Fell at his car. Later, a

car driven by Rachel Eckert arrived and both Fell and Banks walked to Eckert’s

car. Detective Joseph testified that he heard, via the surveillance equipment, the

parties discuss the drug transaction. After the deal, Fell turned over 30 oxycodone

pills to the task force. Detective Joseph authenticated the following exhibits

regarding the April 25, 2010 buy:




                                           -4-
Case No. 13-12-18


      (1) A bag containing the pills that Fell turned over after the

      transaction;

      (2) A document containing the results of chemical tests run on the

      pills; and

      (3) The audio recordings of the controlled buy and telephone calls

      between Fell and Banks.

      {¶8} Additionally, Detective Joseph discussed the events of May 6, 2010.

Again, essentially the same process and events occurred.           Detective Joseph

observed Fell meet Banks at his residence. While Fell was there, Detective Joseph

heard Banks arrange for Fell to travel to a convenience store at 73 Melmore Street,

which is across the street from Calvert Elementary School. The drug task force

members maintained surveillance after Fell and Banks traveled to the convenience

store. The members heard Banks and Fell discuss the price of the pills over the

surveillance equipment. After this sale, Detective Joseph and the other drug task

force members arrested Banks. During his search of Banks, Detective Joseph

found the marked money that was issued to Fell for the purchase.

      {¶9} Detective Joseph authenticated the following exhibits relating to the

May 6, 2010 controlled buy:

      (1) The money seized from Banks’ pockets and the money issued

      to Fell for the controlled buy;


                                        -5-
Case No. 13-12-18


         (2) A bag containing the pills that Fell turned over after the

         transaction;

         (3) A document containing the results of the chemical tests run on

         the pills; and

         (4) The audio recordings of the controlled buy and telephone calls

         between Fell and Banks.

         {¶10} Finally, Detective Joseph testified to the distance between Calvert

Elementary School and the locations where the controlled buys occurred. He

stated that both Banks’ house at 449 South Jefferson and the convenience store at

73 Melmore Street were within 1,000 feet of the school. Detective Joseph also

indicated that the school was operating at the times of the controlled buys.

         {¶11} On cross-examination, Detective Joseph admitted that he did not see

the actual hand-to-hand transfer of the oxycodone pills and money during any of

the controlled buys. He also admitted that Eckert was present at the April 14,

2010 and April 25, 2010 transactions since she was the supplier of the pills for

Banks.

         {¶12} In addition to Detective Joseph, several other police officers testified

to their involvement in the three controlled buys. Their testimonies all were

generally consistent with Detective Joseph’s testimony.




                                          -6-
Case No. 13-12-18


         {¶13} Seneca County Engineer Mark Zimmerman testified as to the

distance between the locations of the purported drug sales and Calvert Elementary.

He stated that he, along with other members of the Engineer’s Office, surveyed the

distances using GPS systems.        As a result of the data collected, Engineer

Zimmerman concluded that both Banks’ residence at 449 South Jefferson Street

and the convenience store at 73 Melmore Street were within 1,000 feet of the

school. Dominic Helmstetter, the principal of Calvert Elementary School, also

testified that the school was open and operating on the dates of the alleged drug

sales.

         {¶14} Fell was a critical witness for the State. He testified that he was

retained as a confidential informant by the Metrich Drug Task Force as part of a

plea bargain in an unrelated case. In regard to the April 14, 2010 drug buy, Fell

testified that Banks set the price for the pills and the meeting place for the deal.

This testimony was confirmed when the State played the recordings of two phone

calls between Banks and Fell discussing these matters. Fell then indicated that

when he went to Banks’ house for the buy, both Banks and Eckert were present.

During the transaction, Fell said he gave the money to Banks, who turned it over

to Eckert. Fell also testified that Banks physically handed the oxycodone over to

him. Also, Banks kept one of the pills as a type of finder’s fee. Finally, Fell




                                        -7-
Case No. 13-12-18


authenticated the pills involved in this transaction as well as the photo line-up in

which he identified Banks as the seller in the transaction.

       {¶15} Fell then moved on to discussing the April 25, 2010 drug buy.

Again, Fell testified that Banks set the price for the pills and the meeting place for

the deal. This testimony was confirmed when the State played the recordings of

two phone calls between Banks and Fell discussing these matters. Unlike the

April 14, 2010 buy, this one did not occur inside of the house at 449 South

Jefferson Street. Rather, when Fell arrived, Banks came out to meet Fell in his

car. The two sat in the car and waited for Eckert to arrive.

       {¶16} When Eckert arrived, she pulled her car in front of the house at 449

South Jefferson Street. Both Banks and Fell got out of Fell’s car and went to

Eckert’s car, where the drug sale was closed. Fell testified that Banks counted the

pills he received from Eckert and then handed them to Fell. Further, Fell indicated

that he handed the money for the deal to Banks, who then turned it over to Eckert.

Fell again authenticated the pills that were involved in this deal.

       {¶17} Finally, Fell testified regarding the drug sale on May 6, 2010. Again,

Banks set the price for the pills and the location of the buy. When Fell arrived at

the residence at 449 South Jefferson Street, Banks came out and got into Fell’s car.

They drove to the convenience store at 73 Melmore Street. When they arrived,

Fell parked outside the store and Banks handed over the oxycodone pills. After


                                          -8-
Case No. 13-12-18


handing over the pills, Banks went into the store. Upon Banks’ return to the car,

Fell handed over the agreed amount of money for the pills, including a $10

finder’s fee for Banks.

       {¶18} Throughout the transaction, Fell was wearing audio recording

equipment.    The recording was played for the jury and Fell explained the

recording in the following exchange:

       Q:      Then there was some more discussion about the price of the
       pills, sounded like it was “kind of high” but then someone said,
       “Well, I already told ‘em I’d get ‘em.” Do you remember who said
       that?

       A:     [Banks].

       Q:     Do you know what he was talking about at that point?

       A:     Uhm, getting the pills from somebody.

       Q:     Okay. Then there are some more discussions about, there
       was an individual that said, “You run out, just call me. I can get
       them the next day. No more than $10 apiece. Eventually, they’ll be
       seven fifty to $8 a piece.” Do you remember that?

       A:    It was [Banks] and he was getting the price down for the
       [oxycodone pills].

       Q:     So he was offering to sell you [oxycodone] in the future?

       A:     Yes. Trial Tr., p. 293-94.

Fell also authenticated the pills involved in this deal.

       {¶19} On cross-examination, Fell admitted Eckert was present during the

first two deals and that that no pills or money exchanged hands until after Eckert

                                           -9-
Case No. 13-12-18


arrived for the April 25, 2010 deal. However, Fell reiterated that Banks was

always the person who handed over the drugs and who took the money from Fell.

       {¶20} Barbara Hoover, a forensic scientist with the Ohio Bureau of

Criminal Identification and Investigation (“BCI”), testified regarding the chemical

tests she ran on the pills handed over by Banks during the April 14, 2010 and

April 25, 2010 transactions. Hoover said that based on the tests she conducted,

she found that both sets of pills from these transactions contained oxycodone.

Shervonne Bufford, another BCI forensic scientist, testified as to the pills handed

over by Banks during the May 6, 2010 transaction. She stated that based on the

tests she conducted, she found that the pills contained oxycodone. Further, both

Hoover and Bufford testified the amount of the oxycodone in each sample was

several times greater than the normal prescribed amount.

       {¶21} Eckert also testified regarding her involvement in the April 14, 2010

and April 25, 2010 controlled drug buys. On both occasions, she said that Banks

called her to inquire about the availability of oxycodone pills. Eckert said that she

could provide the pills and then met Banks at the 449 South Jefferson Street

address. She confirmed that the first drug deal occurred inside the residence at the

address and that the second one occurred by her car, which was parked outside of

the residence. Eckert indicated that she took the oxycodone pills and gave them to

Banks. She also testified that she saw Banks physically hand the pills to Fell who


                                        -10-
Case No. 13-12-18


in exchange handed over the money to Banks. Eckert stated that Banks then

turned over the money to her.

       {¶22} On cross-examination, Eckert admitted that the State reduced her

punishment in another case in exchange for her cooperation in the prosecution of

Banks. She also acknowledged her extensive involvement in the drug trade, which

has resulted in several convictions.

       {¶23} Banks moved for an acquittal pursuant to Crim.R. 29(A), but the trial

court denied the motion. Banks offered no evidence in his defense. During the

State’s closing argument, the assistant prosecuting attorney played various

segments of the audio recordings from the purported drug deals. After playing one

segment, the assistant prosecuting attorney made the following statement:

             You hear the defendant telling the informant, “You got that
       money. I’ll just grab it and go jump in that car over there,” to go get
       the drugs to transfer them to the informant.
             It’s pretty clear in this audio, one, the defendant is getting
       different drugs from different sources. He’s talking all about these
       b[------] he’s getting drugs from. Trial Tr., p. 493.

At that point, Banks’ trial counsel objected. But, the trial court overruled it on the

basis that the prosecutor’s statements were argument, and not evidence.

       {¶24} The jury returned guilty verdicts on all three counts alleged in the

indictment. It also found that all of the drug transactions occurred within 1,000

feet of a school. This matter then proceeded to sentencing. At the sentencing

hearing conducted on March 15, 2012, evidence was offered that Banks had

                                        -11-
Case No. 13-12-18


previous felony convictions for forgery and theft, as well as multiple

misdemeanors for drug and alcohol offenses.

      {¶25} In pronouncing Banks’ sentence, the trial court stated the following:

      [T]he Court has looked at the factors and presumptions under
      Revised Code Section 2929.13(D). And after consideration of all
      factors, the Court finds that a prison term is not only consistent but
      mandatory in this case, but is consistent with the purposes and
      principals [sic] of felony sentencing under Revised Code 2929.11 *
      * *. Sentencing Tr., p. 18-19.

The trial court handed down three consecutive prison terms of five years, for an

aggregate of 15 years.     In its judgment entry of sentencing, the trial court

enumerated the following findings in regard to its imposition of consecutive

sentences:

            The Court finds that consecutive sentences are necessary to
      protect the public from future crime or to punish the defendant and
      that consecutive sentences are not disproportionate to the seriousness
      of the defendant’s conduct and to the danger the defendant poses to
      the public.
            The Court further finds that at least two of the multiple offenses
      were committed as part of one or more courses of conduct, and the
      harm caused by two or more of the offenses so committed was so
      great or unusual that no single prison term for any of the offenses
      committed as part of any of the courses of conduct adequately
      reflects the seriousness of the defendant’s conduct.
            The Court further finds that the defendant’s history of criminal
      conduct demonstrates that consecutive sentences are necessary to
      protect the public from future crime by the defendant. (Docket No.
      76, p. 3).

The trial court also ordered that the defendant “pay restitution in the amount of

$635.00 to the [Metrich Drug Task Force].” (Docket No. 76, p. 6).

                                       -12-
Case No. 13-12-18


       {¶26} Banks filed this timely appeal, presenting the following assignments

of error for our review.

                           Assignment of Error No. I

       THE TRIAL COURT IMPROPERLY SENTENCED THE
       DEFENDANT WHEN THE TRIAL COURT ORDERED
       CONSECUTIVE SENTENCES FOR EACH COUNT OF THE
       INDICTMENT.

                           Assignment of Error No. II

       THE CONVICTION IN COUNT ONE WAS AGAINST THE
       MANIFEST WEIGHT OF THE EVIDENCE.

                           Assignment of Error No. III

       THE CONVICTION IN COUNT TWO WAS AGAINST THE
       MANIFEST WEIGHT OF THE EVIDENCE.

                           Assignment of Error No. IV

       THE CONVICTION IN COUNT THREE WAS AGAINST THE
       MANIFEST WEIGHT OF THE EVIDENCE.

                           Assignment of Error No. V

       THE FINDING OF AGGRAVATED CIRCUMSTANCES IN
       COUNT TWO OF THE TRANSACTION OCCURRING WITH
       1000 FEET OF SCHOOL IS AGAINST THE MANIFEST
       WEIGHT OF THE EVIDENCE.

                           Assignment of Error No. VI

       THE TRIAL COURT ERRED WHEN IT FAILED TO
       SUSTAIN THE OBJECTION OF DEFENSE COUNSEL
       WHEN THE ASSISTANT PROSECUTING ATTORNEY
       MADE     ARGUMENTS    ABOUT     APPELLANT’S
       INVOLVEMENT IN OTHER DRUG ACTIVITIES DURING

                                      -13-
Case No. 13-12-18


      CLOSING ARGUMENTS IN VIOLATION OF THE
      APPELLANT’S RIGHTS UNDER THE FIFTH AMENDMENT
      OF THE UNITED STATES CONSTITUTION.

                          Assignment of Error No. VII

      GEOFFREY BANKS WAS DEPRIVED OF HIS RIGHTS TO
      EFFECTIVE ASSISTANCE OF COUNSEL BY HIS
      RETAINED COUNSEL, IN CONTRAVENTION OF THE
      SIXTH AND FOURTEENTH AMENDMENTS TO THE
      UNITED STATES CONSTITUTION, AND ARTICLE ONE,
      SECTION TEN OF THE OHIO CONSTITUTION, WHICH
      SEVERELY PREJUDICED THE RIGHTS OF APPELLANT
      AND DID NOT FURTHER THE ADMINISTRATION OF
      JUSTICE.

                          Assignment of Error No. VIII

      DURING SENTENCING, THE TRIAL COURT STATED
      THAT “AS A RESULT, THE COURT HAS LOOKED AT THE
      FACTORS AND PRESUMPTIONS UNDER REVISED CODE
      SECTION 2929.13(D). AND AFTER CONSIDERATION OF
      ALL FACTORS, THE COURT FINDS THAT A PRISON
      TERM IS NOT ONLY CONSISTENT BUT MANDATORY IN
      THIS CASE, BUT IS CONSISTENT WITH THE PURPOSES
      AND PRINCIPALS [SIC] OF FELONY SENTENCING
      UNDER REVISED CODE 2929.11 …” (SENTENCING TR.
      P18-19)   SAID STATEMENT IS IN ERROR AND
      THEREFORE THE SENTENCING SHOULD BE VOID.

      {¶27} Due to the nature of Banks’ assignments of error, we elect to address

them out of order. We also elect to address the second, third, fourth, and fifth

assignments of error together.




                                      -14-
Case No. 13-12-18


                     Assignments of Error Nos. II, III, IV, & V

       {¶28} In his second, third, fourth, and fifth assignments of error, Banks

asserts that his convictions on all three counts alleged in the indictment and the

jury’s finding that the April 25, 2010 controlled buy occurred within 1,000 feet of

a school were against the manifest weight of the evidence. We disagree.

                             Manifest Weight Standard

       {¶29} When an appellate court analyzes a conviction under the manifest

weight standard it must review the entire record, weigh all of the evidence and all

of the reasonable inferences, consider the credibility of the witnesses, and

determine whether, in resolving conflicts in the evidence, the fact finder clearly

lost its way and created such a manifest miscarriage of justice that the conviction

must be reversed and a new trial ordered. State v. Thompkins, 78 Ohio St.3d 380,

387 (1997), superseded by constitutional amendment on other grounds as stated by

State v. Smith, 80 Ohio St.3d 89 (1997), quoting State v. Martin, 20 Ohio App.3d

172, 175 (1st Dist. 1983). Only in exceptional cases, where the evidence “weighs

heavily against the conviction,” should an appellate court overturn the trial court’s

judgment. Id.

                     Evidence Offered to Support Convictions




                                        -15-
Case No. 13-12-18


       {¶30} The State offered overwhelming evidence to support Banks’

convictions on all three counts alleged in the indictment. A review of the record

reveals that the State offered the following to prove Banks’ guilt:

       (1) Fell testified that during the April 14, 2010, April 25, 2010, and May

       6, 2010 transactions, he physically handed money to Banks and that Banks

       physically handed oxycodone pills to him;

       (2) Eckert testified that she personally observed this physical hand-off

       during the April 14, 2010 and April 25, 2010 transactions;

       (3) Detective Joseph testified that after the May 6, 2010 transaction was

       completed and Banks was arrested, officers found the tracked money on his

       person;

       (4) A variety of audio recordings in which Banks is heard discussing the

       transactions with Fell;

       (5) The testimony of BCI’s forensic scientists that the pills Fell received

       during the transactions were oxycodone and that they contained several

       times the normal amount for a medical prescription;

       (6) The actual pills that Fell received during the transactions; and

       (7) The consistent testimonies of the Metrich Drug Task Force members

       who were involved in the investigation.




                                        -16-
Case No. 13-12-18


In light of this extensive evidence, we are unable to find that the jury’s findings of

guilt on all three counts alleged in the indictment were against the manifest weight

of the evidence.

               Evidence Offered to Support School Vicinity Finding

       {¶31} Again, the State offered overwhelming evidence to support the jury’s

finding that the April 25, 2010 drug buy occurred within 1,000 feet of Calvert

Elementary School. Detective Joseph, Fell, and Eckert testified that the drug

transaction occurred near Eckert’s car, which was parked immediately outside of

Banks’ residence at 449 South Jefferson Street. According to Detective Joseph

and Engineer Zimmerman, the house at 449 South Jefferson Street is within 1,000

feet of Calvert Elementary School. Meanwhile, Principal Helmstetter indicated

that the school was open and operating on the dates that the drug buys occurred.

In light of this evidence, we are unable to find that the jury’s finding was a

manifest miscarriage of justice. See State v. Speers, 11th Dist. No. 2003-A-2012,

2005-Ohio-4654, ¶ 27-30 (finding that sufficient evidence supported jury’s finding

that drug sale occurred within 1,000 feet of a school where detective testified as

such); State v. McDuffey, 3d Dist. No. 13-03-41, 2003-Ohio-6985, ¶ 8 (same).

       {¶32} Accordingly, we overrule Banks’ second, third, fourth, and fifth

assignments of error.




                                        -17-
Case No. 13-12-18


                            Assignment of Error No. VI

       {¶33} In his sixth assignment of error, Banks contends that the trial court

erred in allowing the assistant prosecuting attorney to purportedly state that Banks

was involved in other drug transactions besides the ones involved in this matter.

We disagree.

       {¶34} We initially note that Banks has failed to cite any legal authorities to

support his sixth assignment of error. This is violative of App.R. 16(A)(7), which

requires that the appellate provide “[a]n argument containing [his] contention * * *

with citations to the authorities * * * on which appellant relies.” Although App.R.

12(A)(2) gives us the authority to consequently disregard this assignment of error,

we elect to address it in the interests of justice. See State v. Thomas, 3d Dist. No.

10-10-17, 2011-Ohio-4337, ¶ 25.

       {¶35} We read Banks’ sixth assignment of error as alleging that the State

engaged in prosecutorial misconduct during summation. The test for prosecutorial

misconduct is “whether [the prosecutor’s remarks] prejudicially affected

substantial rights of the accused.” State v. Lott, 51 Ohio St.3d 160, 165 (1990).

When applying this test in the context of closing statements, the courts have noted

that “[i]n the tension and turmoil of a trial, both the prosecution and the defense

have wide latitude in summation as to what the evidence has shown and what

reasonable inferences may be drawn * * *.” State v. Stephens, 24 Ohio St.2d 76,


                                        -18-
Case No. 13-12-18


82 (1970); see also State v. Siefer, 3d Dist. No. 5-09-24, 2011-Ohio-1868, ¶ 46

(“In * * * closing statements, prosecutors are entitled to some latitude * * *.”).

Accordingly, we review the summation in its entirety to assess if “in the context of

the entire trial, it appears clear beyond a reasonable doubt that the jury would have

found the defendant guilty, even without the improper remarks.” Siefer at ¶ 46. If

this question is answered in the affirmative, then there is no prosecutorial

misconduct and no reversible error.

       {¶36} Here, we find that the assistant prosecuting attorney’s statement

during summation was reasonably based on the evidence presented at trial. The

recordings offered by the State, Fell’s testimony, and Eckert’s testimony indicated

that Banks is intricately involved in the drug trade as a seller. Banks discussed his

suppliers with Fell and he even told Fell that based on his involvement in the drug

trade, he could get Fell whatever oxycodone pills he wanted. Based on this

evidence, it was entirely reasonable for the assistant prosecuting attorney to

remark that “[i]t’s pretty clear in this audio [that] the defendant is getting different

drugs from different sources.” Trial Tr., p. 493.

       {¶37} Accordingly, we overrule Banks’ sixth assignment of error.

                            Assignment of Error No. VII

       {¶38} In his seventh assignment of error, Banks argues that he was denied

the effective assistance of counsel in violation of the United States and Ohio


                                         -19-
Case No. 13-12-18


Constitutions.   In particular, Banks claims that his trial counsel’s failures to

introduce evidence that Eckert lived with him at the time of the purported deals

and to continually object to the assistant prosecuting attorney’s closing argument

rise to the level of ineffective assistance of counsel. We disagree.

       {¶39} An ineffective assistance of counsel claim requires proof that trial

counsel’s performance fell below objective standards of reasonable representation

and that the defendant was prejudiced as a result. State v. Bradley, 42 Ohio St.3d

136 (1989), paragraph two of syllabus.         To show that a defendant has been

prejudiced by counsel’s deficient performance, the defendant must prove that there

exists a reasonable probability that, but for counsel’s errors, the outcome at trial

would have been different.      Id. at paragraph three of syllabus.     “Reasonable

probability” is a probability sufficient to undermine confidence in the outcome of

the trial.   State v. Waddy (1992), 63 Ohio St.3d 424, 433, superseded by

constitutional amendment on other grounds as recognized by State v. Smith, 80

Ohio St.3d 89, 103 (1997). Furthermore, the court must look to the totality of the

circumstances and not isolated instances of an allegedly deficient performance.

State v. Malone, 2d Dist. No. 10564 (Dec. 13, 1989). “Ineffective assistance does

not exist merely because counsel failed ‘to recognize the factual or legal basis for

a claim, or failed to raise the claim despite recognizing it.’” Id., quoting Smith v.

Murray, 477 U.S. 527, 106 S.Ct. 2661 (1986).


                                        -20-
Case No. 13-12-18


       {¶40} The introduction of evidence that Eckert lived in Banks’ residence at

449 South Jefferson Street would not have changed the trial outcome. Such a fact

would not reduce the import of the overwhelming evidence supporting convictions

on the counts relating to the April 14, 2010 and April 25, 2010 drug transactions.

Consequently, we find that the failure of Banks’ trial counsel to introduce this

evidence does not support a finding of ineffective assistance of counsel. Further,

as explained above, the assistant prosecuting attorney’s closing argument was

properly based on the evidence presented at trial. As such, we cannot find that the

failure of Banks’ trial counsel to continually object to the closing argument rises to

the level of ineffective assistance of counsel. See State v. O’Dell, 2d Dist. No.

22691, 2009-Ohio-1040, ¶ 51 (finding no ineffective assistance of counsel where

trial counsel did not object during summation that was proper).

       {¶41} Accordingly, we overrule Banks’ seventh assignment of error.

                             Assignment of Error No. I

       {¶42} In his first assignment of error, Banks claims that the trial court erred

in handing down consecutive sentences. We disagree.

       {¶43} A reviewing court must conduct a meaningful review of the trial

court’s imposed sentence. State v. Daughenbaugh, 3d Dist. No. 16-07-07, 2007-

Ohio-5774, ¶ 8. Such review allows the Court to “modify or vacate the sentence

and remand the matter to the trial court for re-sentencing if the court clearly and


                                        -21-
Case No. 13-12-18


convincingly finds that the record does not support the sentence or that the

sentence is otherwise contrary to law.” Id.

       {¶44} R.C. 2929.11 provides, in pertinent part, that the “overriding

purposes of felony sentencing are to protect the public from future crime and to

punish the offender.” R.C. 2929.11(A). In advancing these purposes, sentencing

courts are instructed to “consider the need for incapacitating the offender,

deterring the offender and others from future crime, rehabilitating the offender,

and making restitution to the victim of the offense, the public, or both.” Id.

Meanwhile, R.C. 2929.11(B) states that felony sentences must be both

“commensurate with and not demeaning to the seriousness of the offender’s

conduct and its impact upon the victim” and consistent with sentences imposed in

similar cases.

       {¶45} Additionally, when sentencing an offender, the trial court must

consider the factors set forth under R.C. 2929.12(B), (C), (D), and (E) relating to

the seriousness of the offender’s conduct and the likelihood of the offender’s

recidivism. R.C. 2929.12(A). However, the trial court is not required to make

specific findings of its consideration of the factors. State v. Kincade, 3d Dist. No.

16-09-20, 2010-Ohio-1497, ¶ 8.

       {¶46} R.C. 2929.14(C) governs the imposition of consecutive prison terms,

and it provides, in pertinent part, as follows:


                                         -22-
Case No. 13-12-18


         (c)(4) If multiple prison terms are imposed on an offender for
         convictions of multiple offenses, the court may require the offender
         to serve the prison terms consecutively if the court finds that the
         consecutive service is necessary to protect the public from future
         crime or to punish the offender and that consecutive sentences are
         not disproportionate to the seriousness of the offender’s conduct and
         to the danger the offender poses to the public, and if the court finds
         any of the following:

         ***

         (c) The offender’s history of criminal conduct demonstrates that
         consecutive sentences are necessary to protect the public from future
         crime by the offender. R.C. 2929.14(C)(4)(c).

         {¶47} Here, the trial court made the following findings regarding the

imposition of consecutive sentences:

         The Court finds that consecutive sentences are necessary to protect
         the public from future crime or to punish the defendant and that
         consecutive sentences are not disproportionate to the seriousness of
         the defendant’s conduct and to the danger the defendant poses to the
         public.

         ***

         The Court further finds that the defendant’s history of criminal
         conduct demonstrates that consecutive sentences are necessary to
         protect the public from future crime by the defendant. (Docket No.
         76, p. 3).

A review of the record supports these findings.1 Banks has an extensive criminal

history, complete with felony forgery and theft convictions, as well as

misdemeanor drug and alcohol offenses, which indicates the continued threat he

1
  We note that the trial court also found that the harm caused by Banks’ offenses “was so great or unusual
that no single prison term * * * adequately reflects the seriousness of the defendant’s conduct.” (Docket
No. 76, p. 3). A review of the record reveals that no harm occurred in this matter.

                                                   -23-
Case No. 13-12-18


poses to the public.     In light of this, we cannot find that there is clear and

convincing evidence that the trial court’s imposition of consecutive sentences was

improper.

       {¶48} Accordingly, we overrule Banks’ first assignment of error.

                            Assignment of Error No. VIII

       {¶49} In his eighth assignment of error, Banks argues that since the trial

court referred to the incorrect section of the Revised Code when orally imposing

his mandatory sentence, the sentence is void. We disagree.

       {¶50} We initially note that Banks’ argument in support of his eighth

assignment of error does not comply with App.R. 16(A)(7) because he has has

failed to cite any legal authorities.     Although App.R. 12(A)(2) gives us the

authority to consequently disregard this assignment of error, we elect to address it

in the interests of justice. See Thomas, 2011-Ohio-4337, at ¶ 25.

       {¶51} Here, although the trial court referred to the improper section when

orally imposing sentence, it did not cite to the improper section in its judgment

entry of sentencing. Further, we can find no case in which an appellate court has

vacated a sentence because the trial court failed to cite the appropriate Revised

Code section when orally imposing a mandatory sentence. As a result, we find no

reversible error based on the trial court’s failure to cite the proper statutory section

when orally imposing Banks’ sentence.


                                         -24-
Case No. 13-12-18


         {¶52} Accordingly, we overrule Banks’ eighth assignment of error.

         {¶53} In addition to Banks’ assignments of error, we sua sponte address

plain error in the trial court’s order of restitution to the Metrich Drug Task Force.

To have plain error under Crim.R. 52(B), there must be an error that is “obvious”

and that affects “substantial rights.” State v. Barnes, 94 Ohio St.3d 21, 27 (2002).

Plain error is to be used “with the utmost caution, under exceptional circumstances

and only to prevent a manifest miscarriage of justice.” Id.

         {¶54} R.C. 2929.18 governs a trial court’s authority to order restitution. It

provides, in relevant part, as follows:

         Financial sanctions may be imposed pursuant to this section,
         including, but not limited to, the following:

         Restitution by the offender to the victim of the offender’s crime or
         any survivor of the victim, in an amount based on the victim’s
         economic loss. R.C. 2929.18(A)(1).

         {¶55} In State v. Dietrich, 3d Dist. No. 1-10-76, 2011-Ohio-4347, we

addressed a similar factual scenario in which the trial court imposed restitution to

a drug task force after it had conducted a controlled buy targeting the defendant.

There, we found that “a governmental entity advancing its own funds to pursue a

drug buy through an informant” is not a victim under R.C. 2929.18(A)(1). Id. at ¶

31. Accordingly, we found plain error and vacated the trial court’s restitution

order.



                                          -25-
Case No. 13-12-18


       {¶56} Here, the trial court ordered Banks to “pay restitution in the amount

of $635.00 to [the Metrich Drug Task Force].” (Docket No. 76, p. 6). Under

Dietrich, the trial court was not authorized to issue this order since Metrich is not a

victim under R.C. 2929.18(A)(1). As a result, it was plainly erroneous for the trial

court to order restitution to benefit Metrich and we consequently vacate the

restitution award.

       {¶57} Having found no error prejudicial to Banks, in the particulars

assigned and argued, in his first, second, third, fourth, fifth, sixth, seventh, and

eighth assignments of error, but having found plain error in the trial court’s award

of restitution to the Metrich Drug Task Force, we affirm in part, and reverse in

part, the trial court’s judgment.

                                                         Judgment Affirmed in Part
                                                              and Reversed in Part

WILLAMOWSKI and SHAW, J.J., concur.




                                         -26-